Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 1 of 13 PageID #: 786




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 YOHAN BIC FLAME-BEY,                                  )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )       No. 1:19-cv-04153-JRS-MJD
                                                       )
 REWERTS, et al.                                       )
                                                       )
                                Defendants.            )


     Order Granting Motions for Summary Judgment and Directing Entry of Final Judgment

          Plaintiff Yohan Bic Flame-Bey, an Indiana inmate, filed this lawsuit pursuant to 42 U.S.C.

 § 1983. Mr. Flame-Bey alleges that, in September of 2019, when he alerted prison officials of his

 belief that he had been poisoned with battery acid, defendant Nurse Pryor told other medical

 personnel not to treat him because he had been filing grievances. He also alleges that, shortly

 thereafter, defendant Jennifer Rewerts 1 placed him in a strip cell and defendant Jerry Gilley denied

 him adequate conditions of confinement. Mr. Flame-Bey claims that the defendants' actions

 violated his Eighth Amendment rights and were coordinated to retaliate against him in violation

 of his First Amendment rights. The defendants have moved for summary judgment, and Mr.

 Flame-Bey has not responded. For the following reasons, the defendants' motions for summary

 judgment are granted.

                                    I. Summary Judgment Standard

          A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment



 1
   Mr. Flame-Bey spelled this defendant's name "Rewearts" in the complaint, but her filings indicate
 that her name is properly spelled "Rewerts."
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 2 of 13 PageID #: 787




 as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or

 genuinely disputed, the party must support the asserted fact by citing to particular parts of the

 record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

        On summary judgment, a party must show the Court what evidence it has that would

 convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

 (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

 could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

 2009). The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717

 (7th Cir. 2018). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the

 Court is not required to "scour every inch of the record" for evidence that is potentially relevant to

 the summary judgment motion. Grant v. Trustees of Indiana Univ., 870 F.3d 562, 572-73 (7th Cir.

 2017). Any doubt as to the existence of a genuine issue for trial is resolved against the moving

 party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

        Mr. Flame-Bey failed to respond to the summary judgment motion. Accordingly, facts

 alleged in the motion are deemed admitted so long as support for them exists in the record. See

 S.D. Ind. Local Rule 56-1 ("A party opposing a summary judgment motion must . . . file and serve

 a response brief and any evidence . . . that the party relies on to oppose the motion. The response

 must . . . identif[y] the potentially determinative facts and factual disputes that the party contends

 demonstrate a dispute of fact precluding summary judgment."); Smith v. Lamz, 321 F.3d 680, 683

 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant as mandated by the local rules results in

 an admission"). This does not alter the summary judgment standard, but it does "[r]educe[] the




                                                   2
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 3 of 13 PageID #: 788




 pool" from which facts and inferences relative to the motion may be drawn. Smith v. Severn, 129

 F.3d 419, 426 (7th Cir. 1997).

                                        II. Undisputed Facts

        The following statement of facts has been evaluated pursuant to the standards set forth

 above. That is, this statement of facts is not necessarily objectively true, but the undisputed facts

 are presented in the light most favorable to Mr. Flame-Bey as the non-moving party. See Reeves

 v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 150 (2000).

        A. The Parties

        At all times relevant to the complaint, Mr. Flame-Bey was housed at Pendleton

 Correctional Facility ("PCF"). Dkt. 62-1 (Flame-Bey Dep. at 20:21-24).

        Nurse Pryor is employed as a registered nurse at PCF. Dkt. 62-2 (Pryor Aff. ¶ 2).

        Ms. Rewerts is a licensed mental health professional at PCF. Dkt. 62-3 (Rewerts Aff. ¶ 2).

 As a mental health professional, Ms. Rewerts has access to Mr. Flame-Bey's medical and mental

 health records, including request for healthcare forms. Id. ¶ 23. Occasionally, as part of Ms.

 Rewerts' job, she receives requests from the health service administrator, medical providers, or

 nursing staff to perform a mental health evaluation of a patient. Id. at ¶ 24. In these cases, she

 might receive background information on why the referral is being requested, including healthcare

 request forms. Id.

        At all relevant times, Captain Gilley was employed at PCF as a Correctional Captain. Dkt.

 49-3 (Gilley Aff. ¶ 3). Captain Gilley is not a medical professional. Dkt. 49-2 ¶ 12.

        B. Mr. Flame-Bey's Medical Care

        On Thursday, September 26, 2019, Mr. Flame-Bey submitted two requests for healthcare

 concerning his belief that a parasite was traveling through his body and that he had been poisoned



                                                  3
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 4 of 13 PageID #: 789




 with battery acid. Dkt. 62-3 p. 134-35. Ms. Rewerts was asked to see Mr. Flame-Bey in the medical

 unit because he told custody staff he would commit suicide if he was not seen by medical. Dkt.

 62-3 (Rewerts Aff. ¶ 9); dkt. 62-3 p. 57-59. When Ms. Rewerts went to medical to see Mr. Flame-

 Bey, he was not there, and Nurse Pryor told her that Mr. Flame-Bey had not been there that day.

 Id. Ms. Rewerts was given copies of the healthcare requests. Id.

        When Ms. Rewerts located Mr. Flame-Bey, he stated, among other things, that an officer

 threatened him earlier that year, that Nurses Davis and Pryor refused to see him, that he had a life-

 threatening emergency, and he needed a poison control specialist. Id. When Ms. Rewerts asked

 him if he was having suicidal thoughts, he stated, "no, not at all" and that he never told anyone that

 he was having suicidal thoughts. Id. Ms. Rewerts observed that Mr. Flame-Bey's appearance was

 unkempt, he was anxious, his speech was pressured, and his thought process was racing. Id. He

 also exhibited paranoid thought content with ideas of persecution. Id. He blamed others for his

 problems. Id. Her assessment was that Mr. Flame-Bey's anxiety and psychotic symptoms were

 significant and worsened. Id.

        Based on her evaluation, Ms. Rewerts decided to place Mr. Flame-Bey on safety

 precautions in a stripped cell in restrictive housing to be evaluated by a psychiatrist for possible

 psychosis. Id. He was to be allowed a suicide blanket, mattress, and suicide smock. Id.; see also

 dkt. 62-3 p. 136. He was to have no food utensils or personal belongings. Id. He was to be allowed

 monitored showering and unmonitored toileting. Id. These restrictions were imposed to protect

 him from potentially harming himself. Dkt. 62-3 (Rewerts Aff. ¶ 20). In addition, at least one light

 was kept on in the cell so custody staff and inmates working as suicide companions could ensure

 that Mr. Flame-Bey did not harm himself. Id. Ms. Rewerts testifies that it is appropriate,

 reasonable, and within the standard of care to place a patient in a stripped cell, in a suicide smock,



                                                   4
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 5 of 13 PageID #: 790




 if they are believed to be a danger to themselves or suffering from psychosis. Id. (Rewerts Aff. ¶

 21). Ms. Rewerts is not aware if Mr. Flame-Bey was given showers or soap to wash his hands, as

 these conditions are controlled by custody staff. Id. (Rewerts Aff. ¶ 22).

        Later that day, Captain Gilley reviewed and signed a Restrictive Status Housing Report

 ("Report"), which listed the reasons for the placement and restrictions. Dkt. 49-2 p. 4. Other

 custody staff prepared the Report at the request of medical staff. Dkt. 49-3 ¶ 9. While the Report

 lists the directing medical provider as Dr. Liedtke, id., it should have listed Ms. Rewerts. Dkt. 49-

 2 ¶ 9-14. Captain Gilley reviewed the Report and noted that medical staff had requested the

 housing move for Mr. Flame-Bey. Dkt. 49-3 ¶ 11. In such a circumstance, Captain Gilley relies on

 the judgment of medical professionals. Id. ¶ 13.

        Dr. Scott Levine saw Mr. Flame-Bey the following day, September 27, 2019, to discuss

 psychotropic medications. Dkt. 62-3 (Rewerts Aff. ¶ 10); dkt. 62-3 p. 63-66. Dr. Levine noted that

 Mr. Flame-Bey had been referred for complaints of difficulty with parasites and an officer

 threatening to put battery acid in his food. Id. Dr. Levine noted that Mr. Flame-Bey was unsure

 whether the officer had put battery acid in his food. Id.

        Also on September 27, 2019, Ms. Rewerts evaluated Mr. Flame-Bey for his daily suicide

 monitoring visit. Dkt. 62-3 (Rewerts Aff. ¶ 11); dkt. 62-3 p. 60-62. He reported that he had seen

 the psychiatrist and was ready to go back to his cell. Id. He did not feel he was getting proper

 medical treatment and wanted to be sent out to the hospital for x-rays to make sure there were no

 parasites in his body. Id. He reported putting in healthcare requests, but they were being ignored.

 Id. She noted that his appearance was still unkempt, his thought process was racing with

 obsessional thought content, and he had delusions of persecution with only partial insight. Id. She




                                                    5
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 6 of 13 PageID #: 791




 further noted that he could not be discharged from safety precautions until Monday morning so

 mental health would follow up with him on Monday for his daily suicide watch visit. Id.

        That same day, a nurse completed an assessment of Mr. Flame-Bey while he was on safety

 precautions. Dkt. 62-2 (Pryor Aff. ¶ 19); dkt. 62-2 p. 71. He complained of feeling worms crawling

 in his blood, stomach, and arms and that there was arsenic in his food and no one believed him.

 Id. The nurse noted his anxiety was significant and unclear and that his report of symptoms

 appeared questionable. Id.

        On Saturday, September 30, 2019, Ms. Rewerts evaluated Mr. Flame-Bey for his daily

 suicide watch visit. Dkt. 62-3 (Rewerts Aff. ¶ 12); dkt. 62-3 p. 73-75. He reported he saw the

 psychiatrist and was possibly put on medication and he was ready to go back to his cell. Id. Ms.

 Rewerts noted that his appearance was generally normal, his thought process was logical, his mood

 was stable, and he denied hallucinations. Id. The plan was to release him from suicide watch and

 follow up with him in 24 hours. Id. Custody and nursing staff were notified that safety precautions

 had been discontinued. Id.

        On Sunday October 1, 2019, Ms. Rewerts met with Mr. Flame-Bey for his 24-hour post-

 suicide watch follow-up. Dkt. 62-3 (Rewerts Aff. ¶ 12); dkt. 62-3 p. 89-90. His mental status was

 unremarkable with a stable mood, logical thought process, and no hallucinations or delusions

 evidenced. Id. She noted that mental health would continue with the post-release protocol. Id.

                                          III. Discussion

        Mr. Flame-Bey alleges in the complaint that Nurse Pryor violated his Eighth and First

 Amendment rights by telling other medical personnel not to treat him because he had been filing




                                                 6
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 7 of 13 PageID #: 792




 grievances on medical staff. He further alleges that Ms. Rewerts and Captain Gilley had him placed

 in a strip cell in violation of his Eighth Amendment rights and in retaliation for filing grievances. 2

        A. Eighth Amendment Claims

        "To determine if the Eighth Amendment has been violated in the prison medical context,

 [courts] perform a two-step analysis, first examining whether a plaintiff suffered from an

 objectively serious medical condition, and then determining whether the individual defendant was

 deliberately indifferent to that condition." Petties v. Carter, 836 F.3d 722, 727–28 (7th Cir. 2016)

 (en banc). Similarly, in considering Eighth Amendment claims based on conditions of

 confinement, the plaintiff must show: "first…that the conditions are sufficiently serious—i.e., that

 they deny the inmate the minimal civilized measure of life's necessities, creating an excessive risk

 to the inmate's health and safety—and second, a subjective showing of a defendant's culpable state

 of mind." Isby v. Brown, 856 F.3d 508, 521 (7th Cir. 2017) (internal citations and quotation

 omitted). "[C]onduct is deliberately indifferent when the official has acted in an intentional or

 criminally reckless manner, i.e., the defendant must have known that the plaintiff was at serious

 risk of being harmed [and] decided not to do anything to prevent that harm from occurring even

 though he could have easily done so." Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005)

 (internal quotation omitted).




 2
   Mr. Flame-Bey also asserts in his complaint that he was denied the right to practice his religion
 while in the strip cell. But Mr. Flame-Bey did not assert a claim based on this alleged denial in the
 "Claims for Relief" section of his complaint, dkt. 2, p. 6. Thus, the Court did not identify such a
 clam in its screening Order, dkt. 9. And Mr. Flame-Bey was given the opportunity to point out any
 claims not identified in the screening order, dkt. 9, p. 2-3, but did not do so. Accordingly, no
 freedom of religion claim is proceeding in this case.
                                                   7
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 8 of 13 PageID #: 793




                1. Nurse Pryor

        Mr. Flame-Bey alleges that Nurse Pryor was deliberately indifferent to his serious medical

 needs by failing to evaluate or treat him for his complaint that he believed he had ingested battery

 acid and by telling other medical personnel not to treat him. Mr. Flame-Bey also alleges that Nurse

 Pryor improperly gave Ms. Rewerts his healthcare request forms.

        Nurse Pryor argues that Mr. Flame-Bey cannot show that his suspected poisoning with

 battery acid amounts to a serious medical need. "An objectively serious medical need is one that

 has been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

 person would easily recognize the necessity for a doctor's attention." King v. Kramer, 680 F.3d

 1013, 1018 (7th Cir. 2012). She contends that Mr. Flame-Bey's belief that he ingested battery acid

 does not amount to a serious medical need because no doctor has diagnosed him as having done

 so and he has been diagnosed with a delusional disorder. Further, Nurse Pryor states that she would

 never instruct another nurse or medical provider to deny an inmate medical care because he had

 filed grievances. Dkt. 62-2 (Pryor Aff. ¶ 37). Finally, to the extent Mr. Flame-Bey claims that

 Nurse Pryor gave Ms. Rewerts his healthcare request forms, Nurse Pryor does not specifically

 remember doing so, but it is possible she did if a mental health referral needed to be made. Dkt.

 62-1 (Pryor Aff. ¶ 39). Mental health professionals are part of the medical staff and therefore have

 access to and can be shown medical records and mental health records from any inmate. Id. ¶ 42.

        Having failed to respond to the motion for summary judgment, Mr. Flame-Bey has failed

 to point to evidence that he ingested battery acid, that Nurse Pryor directed others not to treat him,

 or that she provided Ms. Rewerts his medical records improperly. Nurse Pryor is therefore entitled

 to summary judgment on his Eighth Amendment claim.




                                                   8
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 9 of 13 PageID #: 794




                2. Ms. Rewerts

        Mr. Flame-Bey alleges that Ms. Rewerts subjected him to unconstitutional conditions of

 confinement by having him placed on suicide watch in a strip cell. Mr. Flame-Bey alleges that

 after this placement, he was stripped naked, kept in constant light, and not allowed to wash his

 hands or shower. Dkt. 2. He also alleges that he was denied recreation, commissary, telephone

 privileges, letters, and practicing his religion. Id. Ms. Rewerts argues that Mr. Flame-Bey's

 placement on suicide watch was appropriate, that the restrictions were necessary safety

 precautions, and that she was not responsible for any denial of hand washing or showering.

        Ms. Rewerts saw Mr. Flame-Bey after he submitted healthcare requests claiming that he

 was infested with parasites and had battery acid poured in his food. Dkt. 62-3 (Rewerts Aff. ¶ 9).

 Although Mr. Flame-Bey denied being suicidal, his general appearance was unkempt, his mood

 was anxious, he had pressured speech, his thought process was racing, and he appeared to be

 paranoid. Id. Because of his significant and worsening psychotic symptoms and anxiety, Ms.

 Rewerts decided to place him on safety precautions to have him evaluated by a psychiatrist for

 psychosis. Id. She therefore ordered that Mr. Flame-Bey be placed in a cell without his belongings,

 dressed in a suicide smock, and given a mattress and suicide blanket. Id. He was also to have

 monitored showering, unmonitored toileting, and no food utensils. Id. Ms. Rewerts explains that

 such orders are reasonable if a treatment provider suspects an inmate is suffering from psychosis

 because common items such as pens, clothes, and blankets can be used by someone to harm

 themselves. Id. (Rewerts Aff. ¶¶ 21, 22).

        Ms. Rewerts has presented evidence that she believed Mr. Flame-Bey needed to be placed

 on suicide watch for his protection and that the conditions he experienced – including the denial

 of his property, the suicide smock and mattress, and constant light – were necessary to ensure that



                                                 9
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 10 of 13 PageID #: 795




  protection. She has therefore shown that she did not act with a culpable state of mind by placing

  him on suicide watch. By failing to respond to the motion for summary judgment, Mr. Flame-Bey

  has failed to present evidence that she had a culpable state of mind.

         To the extent that Mr. Flame-Bey asserts that he was not permitted to wash his hands or

  shower, Mr. Rewerts explains that she entered orders for monitored showering and unmonitored

  toileting and that custody staff were responsible for implementing those orders. Id. (Rewerts Aff.

  ¶ 22). Because Mr. Flame-Bey did not respond to the motion for summary judgment, it is

  undisputed that Mr. Rewerts was not responsible for any denials of handwashing or showering.

  Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation omitted)

  ("[I]ndividual liability under § 1983 . . . requires personal involvement in the alleged constitutional

  deprivation.").

         Ms. Rewerts is therefore entitled to summary judgment on Mr. Flame-Bey's Eighth

  Amendment claim.

                    3. Captain Gilley

         Mr. Flame-Bey alleges that Captain Gilley violated his Eighth Amendment rights by

  authorizing his housing placement. Captain Gilley points out that the only action he took was

  signing the Restrictive Status Housing Report and argues that, in doing so, he reasonably relied on

  the determination of medical professionals that Mr. Flame-Bey needed to be placed on suicide

  watch. Captain Gilley further argues that there is no evidence that he knew of any alleged

  wrongdoing in Mr. Flame-Bey's placement or had any reason to doubt the propriety of that

  placement.

         Because Mr. Flame-Bey did not respond to the motion for summary judgment, there is no

  dispute that Captain Gilley merely signed the Restrictive Housing Report in reliance on Ms.



                                                    10
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 11 of 13 PageID #: 796




  Rewert's determination that Mr. Flame-Bey should be put on suicide watch. "[I]f a prisoner is

  under the care of medical experts, a non-medical prison official will generally be justified in

  believing that the prisoner is in capable hands." Arnett v. Webster, 658 F.3d 742, 755 (7th Cir.

  2011) (citing Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005)). Further, there is no evidence

  that Captain Gilley was aware of, or responsible for, the conditions Mr. Flame-Bey experienced

  while on suicide watch. Captain Gilley is therefore entitled to summary judgment on Mr. Flame-

  Bey's Eighth Amendment claims.

         B. Retaliation

         To prevail on his First Amendment retaliation claim, Mr. Flame-Bey must show that "(1)

  []he engaged in activity protected by the First Amendment; (2) []he suffered a deprivation that

  would likely deter First Amendment activity; and (3) the protected activity []he engaged in was at

  least a motivating factor for the retaliatory action." Archer v. Chisholm, 870 F.3d 603, 618 (7th

  Cir. 2017) (internal citations omitted).

                 1. Nurse Pryor

         Mr. Flame-Bey alleges that Nurse Pryor retaliated against him by telling other medical

  personnel not to treat him because he had been filing grievances against medical staff. Nurse Pryor

  has testified that she does not remember knowing on September 20, 2019, when Mr. Flame-Bey

  alleges she told other personnel not to treat him, that he had filed grievances against her. Dkt. 62-

  2 (Pryor Aff. ¶ 38). She also states that she would never instruct another nurse or medical provider

  to deny an inmate medical care because he had filed grievances. Id. Having failed to respond to

  the motion for summary judgment, Mr. Flame-Bey has failed to dispute this evidence. There is

  therefore no evidence that Nurse Pryor took any adverse action against Mr. Flame-Bey because he

  filed grievances and therefore no evidence of the second element of a retaliation claim – that he



                                                   11
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 12 of 13 PageID #: 797




  suffered a deprivation that would likely deter First Amendment activity. Nurse Pryor is therefore

  entitled to summary judgment on this claim.

                 2. Ms. Rewerts

         Mr. Flame-Bey claims that Ms. Rewerts retaliated against him for filing grievances by

  putting him on suicide watch when he was not suicidal. Ms. Rewerts has presented evidence that

  she placed him on safety precautions to have him evaluated for possible psychosis, which can

  cause increased suicidal thoughts and actions. Dkt. 62-3 (Rewerts Aff. ¶¶ 21, 22).

         To prove his First Amendment retaliation claim, Mr. Flame-Bey must show that his

  protected activity was a motivating factor behind the retaliatory action. Even if Mr. Flame-Bey

  could show a connection between his grievances and Ms. Rewerts' decision to place him on suicide

  watch, "[t]he burden then shifts to [Ms. Rewerts] to show that [she] would have taken the action

  despite the bad motive." Mays v. Springborn, 719 F.3d 631, 635 (7th Cir. 2013) (citation omitted).

  "[T]he ultimate question is whether events would have transpired differently absent the retaliatory

  motive." Babcock v. White, 102 F.3d 267, 275 (7th Cir. 1996). As discussed above, Ms. Rewerts

  has shown that she placed Mr. Flame-Bey on suicide watch because he was exhibiting signs of

  paranoia and psychosis and that such symptoms could lead someone to attempt to harm

  themselves. Ms. Rewerts therefore has established a non-retaliatory reason for her actions, and Mr.

  Flame-Bey has failed to rebut this reason. Ms. Rewerts is therefore entitled to summary judgment

  on Mr. Flame-Bey's retaliation claim.

                 3. Captain Gilley

         Mr. Flame-Bey alleges that Captain Gilley approved his placement on suicide watch in

  retaliation for his filing of grievances. Captain Gilley argues, among other things, that Mr. Flame-

  Bey cannot show that his protected activities were a motivating factor in his actions. Captain Gilley



                                                   12
Case 1:19-cv-04153-JRS-MJD Document 73 Filed 05/25/21 Page 13 of 13 PageID #: 798




  explains that he signed the Restrictive Housing Report based on his reliance on Mr. Rewert's

  conclusion that Mr. Flame-Bey needed to be placed on suicide watch. Dkt. 49-3 ¶ 11-13. Captain

  Gilley therefore has established a non-retaliatory reason for his actions, and Mr. Flame-Bey has

  failed to rebut it. Captain Gilley is therefore entitled to summary judgment on Mr. Flame-Bey's

  retaliation claim.

                                           IV. Conclusion

         For the foregoing reasons, the defendants' motions for summary judgment, dkt. [60], and

  dkt. [64], are granted. Judgment consistent with this Order and the Order of October 1, 2020,

  dismissing the claims against defendant Christine Liedtke, dkt. [54], shall now issue.

  IT IS SO ORDERED.



  Date: 5/25/2021




  Distribution:

  YOHAN BIC FLAME-BEY
  148865
  NEW CASTLE - CF
  NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
  Electronic Service Participant – Court Only

  All Electronically Registered Counsel




                                                  13
